DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-8 are allowed.

The following is an examiner’s statement of reasons for allowance:
Claim 1: The prior art, either taken alone or in combination, fails to teach:
said outer layer comprising by mass 0.005-0.15% of N,
said inner layer being made of graphite cast iron comprising by mass 2.4-3.6% of C, 1.5-3.5% of Si, 0.1-2% of Mn, 0.1-2% of Ni, less than 0.7% of Cr, less than 0.7% of Mo, 0.05-1% of V, and 0.01-0.1% of Mg, the balance being substantially Fe and inevitable impurities; and
said inner layer comprising a core portion fused to said outer layer, and shaft portions integrally extending from both sides of said core portion, at least one of said shaft portions containing 200/cm2 or more of hard MC carbides having circle-equivalent diameters of 5 µm or more.





Oda teaches a composite roll for rolling comprising an outer layer and an inner layer fused to each other (inner layer 2 comprises a core portion 21 fused to the outer layer 1, see Figs. 1-2; see [0003] and [0073]);
said outer layer being made of an Fe-based alloy comprising by mass 1-3% of C, 0.3-3% of Si, 0.1-3% of Mn, 0.1-5% of Ni, 1-7% of Cr, 1-8% of Mo, 4-7% of V, and 0.05-0.2% of B, the balance being substantially Fe and inevitable impurities (see [0029] and [0070]).
said inner layer being made of graphite cast iron comprising by mass 2.4-3.6% of C, 1.5-3.5% of Si, 0.1-2% of Mn, 0.1-2% of Ni, less than 0.7% of Cr, less than 0.7% of Mo, 0.05-1% of V, and 0.01-0.1% of Mg, the balance being substantially Fe and inevitable impurities (see [0082]); and
said inner layer comprising a core portion fused to said outer layer (see [0003] and [0073]), and shaft portions integrally extending from both sides of said core portion (see Fig. 1).







said outer layer comprising by mass 0.005-0.15% of N,
at least one of said shaft portions containing 200/cm2 or more of hard MC carbides having circle-equivalent diameters of 5 µm or more.
Furthermore, without the benefit of Applicant’s disclosure, it would not have been obvious to do so.

Claims 2-8: Depend either directly or indirectly from claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN HA whose telephone number is (571)270-5934.  The examiner can normally be reached on M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.S.H/Examiner, Art Unit 1735                                                                                                                                                                                                        


13 August 2021
/KEVIN P KERNS/Primary Examiner, Art Unit 1735